Title: To George Washington from Samuel Meredith, 23 January 1790
From: Meredith, Samuel
To: Washington, George



Sir
New York Jany 23d 1790.

I have the honor of transm[it]ting to you my Accots as Treasurer of the U: States settled to the first of January 1790. It is

not in the same form as the one I at first rendered, which was an exact transcript of my Books, but such as the Officers were desirous of having, it being of little moment to me (only in the delay) in what way it was rendered, the balances being the same, to form which in this case, a recapitulation was necessary, and was annexed to the Account previous to its settlement.
I have likewise forwarded the Bank book as a Voucher for the propriety of my conduct, this last after examination, I shall take as a particular favour to have returned. I am with perfect respect Sir Your most obliged & humble Servant

Samuel Meredith

